 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMerrell M. Williams; Boy's Restaurant, Inc.; Girl'sRestaurant; Jumbo's d/b/a Farm Boy Restau-rant; Farm Boy Restaurants Nos. 2 and 3 andHotel Employees and Restaurant Employees In-ternational Union, Local 703, AFL-CIO. Case31-CA-10172November 26, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 2, 1982, Administrative Law JudgeFrederick C. Herzog issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, andhereby orders that the Respondent, Merrell M.Williams; Boy's Restaurant, Inc.; Girl's Restaurant;Jumbo's d/b/a Farm Boy Restaurant; and FarmBoy Restaurants Nos. 2 and 3; Santa Maria,Arroyo Grande, Pismo Beach, and San LuisObispo, California, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order, except that the attachednotice is substituted for that of the AdministrativeLaw Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to bargain in goodfaith with Hotel Employees and RestaurantEmployees International Union, Local 703,265 NLRB No. 70AFL-CIO, by repudiating our tentative agree-ments upon the subjects of meal credits andcost-of-living increases in wages.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights to form, join,or assist, or be represented by the above-named Union.WE WILL, upon request, bargain collectivelywith the above-named Union as the exclusivebargaining representative of our employeeswith respect to rates of pay, wages, hours ofemployment, and other terms and conditionsof employment and, if an understanding isreached with said Union, embody such under-standing in a signed agreement. The unit ofour employees for whom we will negotiatewith the aforesaid Union is as follows:All chefs, dinner cooks, second cooks, bar-becue or broiler cooks, fry cooks, cook's as-sistants, pantrymen or women, bakers, wait-ers, waitresses, dishwashers, janitors, yard-men, carhops, cashier-hostesses, busboys,busgirls, bartenders, cocktail waitresses, andbar boys at our restaurants in Santa Maria,Arroyo Grande, Pismo Beach, and San LuisObispo, California.MERRELL M. WILLIAMS; BoY's RES-TAURANT, INC.; GIRL'S RESTAURANT;JUMBO'S D/B/A FARM BOY RESTAU-RANT; FARM BOY RESTAURANTSNos. 2 AND 3DECISIONSTATEMENT OF THE CASEFREDERICK C. HERZOG, Administrative Law Judge:Based upon a charge filed on July 10, 1980, by HotelEmployees and Restaurant Employees InternationalUnion, Local 703, AFL-CIO (herein called the Union),'against Merrell M. Williams, as an individual and asowner or part-owner of Boy's Restaurant, Inc., Girl'sRestaurant, Jumbo's d/b/a Farm Boy Restaurant; andFarm Boy Restaurants Nos. 2 and 3 (herein collectivelyreferred to as Respondent), the complaint herein wasissued by the Acting Regional Director for Region 31 ofthe National Labor Relations Board on March 11, 1981,together with a notice of hearing for November 3, 1981.The complaint alleges, in general, that Respondent vio-lated Section 8(aX)() and (5) of the Act on March 9,1980, by its repudiation of certain tentative agreementsreached during the course of collective-bargaining ses-sions between the Union and Respondent in late Febru-ary 1980.X The name of the Union appears as amended at the hearing.506 MERRELL M. WILLIAMSThis case was heard before me at Los Angeles, Cali-fornia, on November 3, 16, 17, and 18, 1981. All partiesappeared and were afforded the right to participate, toexamine and cross-examine witnesses, and to introduceevidence in support of their positions. Moreover, the par-ties were afforded the right to file briefs and make oralargument at the conclusion of the hearing. Counsel forthe General Counsel argued orally on the record andchose not to file a brief. Briefs were filed on behalf ofthe Charging Party and Respondent.Based upon the record2as compiled, plus my consid-eration of the briefs filed by the Union and Respondent,I make the following:FINDINGS OF FACTSI. THE BUSINESS OF RESPONDENTBoy's, Girl's, Jumbo's, and Farm Boy Restaurants Nos.2 and 3 are respectively alleged by the complaint to haveoperated restaurants in the area of Santa Maria, ArroyoGrande, Pismo Beach, and San Luis Obispo, and to havepurchased and received goods or services valued inexcess of $5,000 annually from sellers or suppliers locat-ed within the State of California which received suchgoods in substantially the same form directly from out-side the State of California, and to have had gross rev-enues in excess of $500,000 annually. It is further allegedthat Boy's, Girl's, Jumbo's, and Farm Boy RestaurantsNos. 2 and 3 are affiliated business enterprises, constitut-ing a single integrated business enterprise and a singleemployer within the meaning of the Act, which are now,and at all times material herein, have been employers en-gaged in commerce and businesses affecting commercewithin the meaning of Section 2(6) and (7) of the Act.Respondent's answer failed to deny the truth of the alle-gations.Accordingly, I find and conclude that Respondent isnow, and at all times material herein has been, an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONThe complaint alleges that the Union is now, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.Respondent's answer fails to deny this allegation and Iaccordingly find it to be true.IfI. THE ALLEGED UNFAIR LABOR PRACTICESA. The Issues(1) The complaint herein alleges that Respondent en-gaged in collective bargaining with the Union in Febru-ary 1980 and reached agreement on "substantially allterms and conditions" of a contract, and, more specifical-ly, that (1) waiters and waitresses would be given theoption of taking their meals at Respondent's premisesduring their working day or, to receive $2 per day ina Respondent's motion to reopen the record for the limited purpose ofreceiving into evidence certain documents inadvertently omitted wasgranted, without opposition from the General Counsel or Respondentlieu of meals, and (2) wages would be annually increasedpursuant to a formula based on the increase in the cost ofliving up to an 8-percent (annual) limit. Finally, the com-plaint alleges that on or about March 5, 1980, Respond-ent repudiated such agreements on grounds that, amongother things, its negotiator lacked authority to bind Re-spondent in these respects.Throughout this proceeding the Union sought to intro-duce evidence or to argue that the parties to the negotia-tions reached a complete agreement on February 29,1980, and that the terms of that agreement are sufficient-ly well defined by competent evidence to enable me toorder Respondent to sign it, under the apparent theorythat proof of agreement upon "substantially all" terms issufficient to satisfy the test of H. J. Heinz v. N.LR.B.,311 U.S. 514 (1941), wherein it was held that an employ-er violates Section 8(aX5) of the Act by refusing to signan agreed-upon contract.However, even if the theory were valid, it would notbe of help to the Union in this case. As previously noted,it is not alleged in this case that all terms of a collective-bargaining agreement were agreed upon, but only that"substantially all" such terms were agreed. Moreover,counsel for the General Counsel announced at the hear-ing that, "At no time does the General Counsel contendthat this entire documentswas a final and binding [con-tract] on the parties."To the contrary the Union's contention in this casethat Respondent failed to sign an agreed-upon contractwas the subject of a partial dismissal by the Regional Di-rector on October 31, 1980. The Union's appeal to theGeneral Counsel of the National Labor Relations Boardwas denied on February 17, 1981.Additionally, it was acknowledged by counsel for theUnion during the hearing herein that the Union has filedstill another unfair labor practice charge against Re-spondent, asserting that Respondent has failed or refusedto sign an agreed-upon collective-bargaining agreement.As stated in the brief filed by the Union:...since a subsequently filed charge (Case 31-CA-11507) not now before this Honorable Judge re-mains pending investigation and consideration bythe General Counsel, the General Counsel's repre-sentative was obliged, at the hearing, to disavowany intent to urge that a document [G.C. Exh. 7]"prepare[d] and present[ed] to the Employer forsignature" subsequent to the date of the GeneralCounsel's comment on appeal from partial dismissalof the Heinz theory allegation of this charge, andsent to the Respondents for signature in August1981 constitutes the final agreement reached by theparties in February 1980.Under the circumstances there can be no doubt that Iam precluded from deciding the question of whether ornot a complete agreement was reached by the parties tothese negotiations. It is well settled that the General' Referring to G.C. Exh. 7. the document prepared by the Union's at-torney, Silver, in August 1981 and thereafter presented to Respondentwith a demand that it be signed.507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel (and, derivatively, the Regional Director) hasexclusive authority under Section 3(d) of the Act to in-vestigate, issue, and prosecute complaints, and, as a con-sequence, to control the theory under which complaintsare prosecuted. See, e.g., International Brotherhood ofElectrical Workers, Local Union 903 (Hinton CommercialContractors; Inc.), 230 NLRB 1017 (1977), and WinnDixie Stores, Inc. v. N.LR.B., 567 F.2d 1343 (5th Cir.1978).The Union's argument that it is merely asserting atheory contained within the General Counsel's wordingof the complaint is at variance with its continued asser-tion in another case of the precise point previously dis-missed by the Regional Director, and sustained on appealby the General Counsel.Accordingly, I conclude that the issue before me islimited to the question of whether or not Respondentviolated Section 8(a)(5) of the Act by repudiating thetwo tentative agreements referred to in the complaint.(2) However, I also find and conclude that I am notprecluded, as urged by Respondent, from deciding eventhis narrow question. Respondent's argument is to theeffect that the complaint should be dismissed because ofunwarranted delay in its prosecution, which has workedto the prejudice of Respondent.Respondent has failed, however, to indicate themanner in which it has been prejudiced, aside from gen-eralized argument. And, in view of the fact that a greatdeal of the "delay" in this case appears to have resultedfrom administrative actions by the Regional Office andthe Office of the General Counsel which dramatically re-duced the amount of evidence and issues to be heardagainst Respondent in this case, it seems unlikely thatRespondent could have persuasively argued the point.Additionally, it has been held that the doctrine oflaches has no application to cases brought before theBoard, an agency of the United States Government en-gaged in the exercise of public or governmental func-tions. See W.C. Nabors d/b/a W.C. Nabors Company, 134NLRB 1078, fn. 3 (1961); Artcraft Upholstering Company,Inc., 228 NLRB 462 (1977).I conclude that Respondent's motion to dismiss thecomplaint should be, and it hereby is, denied.B. BackgroundFor some years the Union has represented employeesin certain of the restaurants operated by Merrell M. Wil-liams.4The most recent collective-bargaining agreement be-tween the parties extended from April 1, 1975, to March31, 1980.During the term of this collective-bargaining agree-ment, a dispute arose between Respondent and the Unionas to whether or not California law permitted Respond-ent to claim credit against the wages owed employeesfor the value of meals eaten by the employees during the4 The complaint alleges, and Respondent's answer fails to deny, it atthe restaurants in question the unit may be described as follows:All chefs, dinner cooks, second cooks, barbecue or broiler cooks, frycooks, cook's assistants, pantrymen or women, bakers, waiters, wait-resses, dishwashers, janitors, yardmen, carhops, cashier-hostesses,busboys, busgirls, bartenders, cocktail waitresses, and bar boys.course of their employment. The dispute led to arbitra-tion, as well as lawsuits filed by both the Union and theState of California against Respondent. These lawsuitswere still pending in February 1980.In early February 1980, Respondent and the Union ex-changed correspondence advising one another of theirintent to engage in negotiations toward a new collective-bargaining agreement to supplant that which was aboutto expire. Pursuant to this exchange of letters, as con-firmed by telephone conversations between the attorneysfor the Union and Respondent, negotiating sessions werescheduled for February 28 and 29, 1980.C. The NegotiationsOn February 28, 1980, the Union met to negotiatewith Respondent at the offices of Respondent's attor-neys, Clark and Tomigal. Both Clark and Tomigal werein attendance on behalf of Respondent. The Union wasrepresented by its attorney, Silver, its secretary-treasurer,Ted Zenich, and an official of its International affiliate,Paul Meister. Soon after the meeting's outset Clark an-nounced that, while he and Tomigal were generally au-thorized to negotiate and conclude an agreement withthe Union on Respondent's behalf, there were certainitems which would require the specific authorization ofRespondent. He advised the Union that he would notifyit in appropriate instances and seek additional authority ifrequired to reach an agreement. He assured the Unionthat arrangements had been made to enable him to reachhis client by phone.As mentioned, the parties to the negotiations had pre-viously exchanged their proposals" for a new collective-bargaining agreement. The Union requested that Re-spondent make a proposal on "economics," noting its dis-agreement with Respondent's position that such mattersbe reserved for discussion until tentative agreements hadbeen reached on "non-economic" matters. Clark obliged,offering a wage increase of 6 percent for a 3-year con-tract. The parties then went through a point-by-pointreview and explanation of the Union's proposals and Re-spondent's proposals.The meeting was adjourned after approximately 5hours, but its participants then repaired to a bar locatedin the same building, and informal conversation contin-ued between them. One subject of such conversation wasthe possibility that their chances of reaching an agree-ment might be enhanced if the Union were to drop itslawsuit against Respondent.6The parties resumed their negotiations late in the fol-lowing morning, at the same location and with the samepersons present, except for Meister. The point-by-pointdiscussion of proposals continued, based in part upon in-* It is undisputed that Clark reiterated what had been set forth on Re-spondent's written proposal, that it reserved the right to add to, delete, ormodify any proposals at any time prior to the reaching of a completeagreement. Indeed, the Union announced similar reservations, and addedthat ratification by its membership would be necessary in order to have acollective-bargaining agreement.I The Union's proffer of evidence concerning its reasons for agreeing,on the following day, that its lawsuit(s) would be dismissed was rejected.It suffices that the agreement was made, for whatever reason, and thateach party make concessions in an effort to reach total agreement.508 MERRELL M. WILLIAMSformation and authority Clark had been given when hetelephoned Respondent's business offices that morning,before the beginning of the day's negotiations.7Eachside modified previously stated positions and, as on thefirst day of negotiations, reached tentative agreements.Sometime after a break for lunch, Silver began a recit-al of a series of proposals which the Union deemed es-sential to a complete accord. According to Silver he wasinterrupted by Clark, who broached the possibility ofreaching a "package" agreement. Clark stated that hecould not make such a proposal unless he secured furtherauthorization from his client, Respondent, but went on tosay that he would be willing to contact the client if theUnion would first indicate its willingness to agree tosuch a package. The Union announced its agreement,whereupon Clark left the negotiating table to telephonehis client.Clark again called Respondent's offices and spoke toHall. Once again I credit his testimony that he mistaken-ly assumed that Hall had Williams with him, that the in-formation conveyed to Hall was being relayed to Wil-liams, and that Williams had knowledge of and approvedthe authorizations given him by Hall. Thus, after speak-ing to Hall for approximately one-half hour, Clark re-turned to the bargaining table.Upon his return Clark recapitulated the terms of Re-spondent's package offer and advised the Union's negoti-ators that he had authority to make such an offer. TheUnion's negotiators accepted. Silver agreed to preparethe document memorializing the collective-bargainingagreement which had apparently been reached.8D. The Withdrawal From Tentative AgreementsFollowing the conclusion of the meeting of February29 Clark telephoned Respondent's offices. This time,however, he spoke to Williams, rather than Hall. WhenClark told Williams of the agreements he had reachedwith the Union, Williams told him that he (Clark) had noauthority to make the proposals concerning either mealcredits or cost-of-living wage increases. At that point intheir conversation it became clear to Clark that he hadbeen incorrect in his assumptions earlier that day thatWilliams had been with Hall at the times that Clarkspoke with Hall about the negotiations and the extent ofhis (Clark's) authority. Clark and Williams concludedtheir conversation with the understanding that Williamswould consider his position and "get back" to Clark.It was not until March 5, 1980, that Clark heard fromWilliams. And the message was that Williams would notabide by the agreements regarding meal credits or cost-of-living raises.I Clark spoke by phone with Respondent's controller, Hall. Clark testi-fied, and I credit him in such testimony, that he mistakenly assumed thatHall was accompanied by Merrell Williams throughout this telephoneconversation.a As noted earlier, Silver did not, however, prepare and present thedocument for signature by Respondent for another 1-1/2 years in August1981.Clark telephoned Silver that same evening,9advisinghim of Williams' position.t Clark offered to resume ne-gotiations and explained the circumstances leading to his"embarrasment"; i.e., his assumptions regarding thewhereabouts of Hall and/or Williams.Several days later Clark telephoned Silver again. Heoffered to again explain to Silver what had happened,even going so far as to offer to allow Silver to tape-record their conversation. Additionally, he offered toallow the Union to examine Respondent's books.Instead, the Union's membership ratified the agreementon March 17, and thereafter Silver sent Clark a letter ad-vising that the Union expected Respondent to executetheir collective-bargaining agreement. I 'While the record is uncertain as to the exact datewhen the Union took action which resulted in the dis-missal with prejudice of its own and the State's lawsuitsagainst Respondent, it is crystal clear that the Union hadbeen informed of Respondent's repudiation well before ittook whatever actions resulted in the dismissals.E. ConclusionUnder any view of the evidence in this case no onecan doubt that, at the least, the parties to the negotia-tions believed that they had reached the sort of agree-ment which the Board has characterized as "a contractto make a contract." Summer Home for the Aged, 226NLRB 976, 977, fn. 5 (1977), enforcement denied 599F.2d 762 (6th Cir. 1969), on record 249 NLRB 737(1980). Certainly Respondent has made no attempt todeny that it reached such an agreement with the Union.Nor does Respondent's evidence even tend to dispute thecontention of the General Counsel and the Union that itlater reneged upon its agreements. Finally, there appearsto be no dispute that among those agreements were twocalling for: (a) employees to receive a meal credit of S2per day in lieu of meals, and (b) employees to receive acost-of-living increase during each of the 3 years of aproposed agreement, up to an upper limit of 8 percentannually.From all this I conclude that Respondent's repudiationof its "contract to make a contract" must be held to beviolative of Section 8(a)(5) of the Act.By all that appears, Clark was vested with authoritysufficient to satisfy the law's requirements. The Act doesnot require that the person conducting the negotiationshave absolute authority to bind in each and every in-stance, but only that the degree of authority be suffi-ciently broad to permit negotiations to proceed withoutundue delay. And, in instances such as this, where addi-tional authority on specific subjects is sought, it sufficess Clark made no mention of any problem with the agreement duringan intervening phone conversation with Silver, on either March 3 or 4,1980.10 While Clark's affidavit fails to mention the cost-of-living raises as"sticking points" with Williams, I find that Clark's testimony at the hear-ing was credible. In any event, Silver's own testimony was to the effectthat Clark mentioned the cost-of-living raises as an impediment to agree-ment when he called on the evening of March 5." The Union, however, excuses its failure to present a document toRespondent for execution for another 1-1/2 years by labeling any suchpresentation as a futility.509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDif arrangements have been made to allow it to be ob-tained with reasonable promptness.Here Respondent's violation does not stem from anydefect in its grant of authority to Clark. It results fromits repudiation of tentative agreements explicitly and ad-mittedly authorized by Hall, an officer of Respondentcloaked with ostensible authority to reach agreement.I cannot find Respondent's failure to make sure it hadclear channels of communication between itself and itsnegotiator to be consistent with the duty to bargain ingood faith.THE REMEDYThe Charging Party urges that I do more than orderthat Respondent cease and desist its unlawful conduct. Ifind its arguments unpersuasive, however.As shown earlier herein, I am precluded from examin-ing or deciding the question of whether or not a com-plete agreement was, in fact, reached between the par-ties. But I cannot avoid commenting that, while manytentative agreements were obviously reached by the par-ties, many of their exact details have never been clear tome. Even as to the two specific proposals which are thesubject of this case I am unable to determine the exactlanguage in which they would have been written had norepudiation occurred. Moreover, it seems unnecessary tothe resolution of this case that their exact language bedetermined. Not only is such language subject to changein further bargaining, but it will clearly be among theprimary subjects of litigation should a complaint beissued in the charge now pending investigation.Nor do I find any warrant or authority for orderingRespondent to implement, retroactively or otherwise, theprovisions of its tentative agreements on meal credits andcost-of-living raises.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(aXS5) and (1) of theAct by repudiating its tentative agreements upon the sub-jects of meal credits and cost-of-living increases inwages.4. Said unfair labor practices have affected and, unlesspermanently restrained and enjoined, will continue toaffect commerce within the meaning of Section 2(6) and(7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER12The Respondent, Merrell M. Williams; Boy's Restau-rant, Inc.; Girl's Restaurant; Jumbo's d/b/a Farm BoyRestaurant; and Farm Boy Restaurants Nos. 2 and 3,Santa Maria, Arroyo Grande, Pismo Beach, and SanLuis Obispo, California, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Failing and refusing to bargain in good faith withHotel Employees and Restaurant Employees Internation-al Union, Local 703, AFL-CIO, as the exclusive bargain-ing representative of its employees in the unit describedbelow by repudiating or withdrawing from previouslyaccepted proposals for terms and conditions for employ-ment. The appropriate bargaining unit consists of:All chefs, dinner cooks, second cooks, barbecue orbroiler cooks, fry cooks, cook's assistants, pantry-men or women, bakers, waiters, waitresses, dish-washers, janitors, yardmen, carhops, cashier-hostess-es, busboys, busgirls, bartenders, cocktail waitresses,and bar boys, at Respondent's restaurants in SantaMaria, Arroyo Grande, Pismo Beach, and San LuisObispo, California.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Upon request bargain collectively and in good faithconcerning rates of pay, hours of employment, and otherterms and conditions of employment with the above-named Union, as the exclusive representative of its em-ployees in said unit, and embody in a signed agreementany understanding reached.(b) Post at its facilities referred to above, copies of theattached notice marked "Appendix."'3Copies of saidnotice, on forms provided by the Regional Director forRegion 31, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices ae not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Decision,what steps Respondent has taken to comply herewith.'" All outstanding motions inconsistent with this recommended Orderare hereby denied. In the event no exceptions are filed as provided bySec. 102.46 of the Rules and Regulations of the National Labor RelationsBoard, the findings, conclusions, and recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes.ha In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."510